DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract recites, "The disclosed methods and systems are directed toward..." which constitutes implied phraseology and should be avoided.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation the pulse frequency in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greiner (US 2014/0214115 A1) in view of Shang (US 2016/0128933 A1).
	Re. claim 1 and 18, Greiner teaches a method for treating hypertension in a patient comprising: 
applying/directing a plurality of [electrical energy] applicator elements to a plurality of acupoints (abstract – electro-acupuncture device uses electrodes to stimulate acupoints), wherein the plurality of [electrical energy] applicator elements is positioned in physical contact with/directed towards each of the plurality of acupoints and wherein the plurality of acupoints comprise P6 (abstract), LI4 (abstract), St36 (abstract), and LR3 (abstract); and 
using a [electrical] stimulation device coupled with each of the plurality of [electrical energy] applicator elements, applying [electrical] energy to each of the plurality of applicator [electrical energy] elements for a stimulation session (paragraph 0035 - pulse generation circuitry generates stimulation pulses to electrode array in accordance with a specified stimulation regimen).
	Greiner does not teach the stimulation of acupoints Sp6, CV3/4 and Ki3. 
	Shang teaches a method of treating hypertension wherein the plurality of acupoints comprise Sp6, CV3, CV4 and Ki3 (paragraph 0028). 
Greiner and Shang are analogous arts as they are both within the field of acupoints stimulation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Greiner to incorporate the method of treating hypertension in acupoints Sp6, CV3, CV4 and Ki3 as taught by Shang in order to evoke action potentials by way of stimulating therapeutic acupoints, which may lead to producing therapeutic action and improve bodily function (paragraph 0044).

Re. claim 2, Greiner further teaches the method wherein the plurality of applicator elements comprise at least one of a needle, an electrode (figure 17, electrode 32), an electrode pads or an electrode contact.

Re. claim 3, Greiner further teaches the method wherein the energy applied is electrical current and wherein the stimulation session is defined by a pulse amplitude in a range of 0.5mA to 8mA (paragraph 0310 – electroacupuncture stimulation pulses increases in amplitude from 0mA to 11mA, as shown in figure 13B).

Re. claim 4, Greiner further teaches the method wherein the pulse amplitude is in a range of 1mA to 2mA (paragraph 0310 – electroacupuncture stimulation pulses increases in amplitude from 0mA to 11mA, as shown in figure 13B).

Re. claim 5, Greiner further teaches the method wherein the energy applied is electrical current and wherein the stimulation session is defined by a pulse frequency in a range of 0.2 Hz to 10 Hz (paragraph 0275 – prescribed stimulation regimens can comprise fixed frequencies such as 2Hz).

Re. claim 6, Greiner further teaches the method wherein the pulse frequency is in a range of 2 Hz to 5 Hz (paragraph 0275 – prescribed stimulation regimens can comprise fixed frequencies such as 2Hz).

Re. claim 7 and 19, Greiner further teaches the method wherein the energy applied is electrical current and wherein the stimulation session is defined by a time period in a range of 20 seconds and one minute to three hours (paragraph 0183 – session length [T3 in this case] may be 15-60 minutes).

Re. claim 8/9 and 20, Greiner further teaches the method wherein the stimulation session is applied at least once per week and no more than five times per week (paragraph 0207 – EA modulation can begin and continue for set a period of k weeks, as shown in figure 31, block 610).

Re. claim 10, Greiner further teaches the method wherein, in the stimulation session, the energy is applied to each of the plurality of applicator elements concurrently (figure 1B, electrical field gradient lines show simultaneous activation of anode and cathode electrodes along the acupoints axis line 92, as disclosed in paragraph 0239).

Re. claim 11, Greiner further teaches the method wherein, in the stimulation session, the energy is not applied to each of the plurality of applicator elements concurrently (paragraph 0035 – stimulation pulses given by the electrode arrays can be controlled based on the application of pulses at a specific tissue location, rather than in concurrent acupoints simultaneously). 

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Greiner (US 2014/0214115 A1) in view of Shang (US 2016/0128933 A1) as applied to claims 1-11 and 18-23 above, and further in view of Lytle (US 2011/0301671 A1).
Re. claim 12, the combined invention of Greiner and Shang teaches all of the elements of the claimed invention as stated above, but does not teach directing a plurality of laser energy applicator elements to a plurality of acupoints, wherein the plurality of laser energy applicator elements is directed toward each of the plurality of acupoints and directing a plurality of laser energy applicator elements to a plurality of acupoints, wherein the plurality of laser energy applicator elements is directed toward each of the plurality of acupoints.
Lytle teaches a method of treating hypertension comprising: 
directing a plurality of laser energy applicator elements to a plurality of acupoints, wherein the plurality of laser energy applicator elements is directed toward each of the plurality of acupoints (paragraph 0041 – laser from laser device is applied to the plurality of acupoints in areas 3001-N, as shown in figures 3A-C); and
using a laser device coupled with each of the plurality of laser energy applicator elements, applying laser energy to each of the plurality of laser energy applicator elements for a stimulation session (paragraph 0038 – medical device 200N [laser device] uses laser diodes 202 [applicator elements] to treat the application point 208D [acupoints] as shown in figure 2D).
The combined invention of Greiner and Shang as well as Lytle are all analogous arts as they are all within the field of treating hypertension. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods of Greiner and Shang to incorporate the laser energy applicator elements as taught by Lytle in order to regulate amounts of active macrophages (via laser light) to control blood glucose and AGE (advanced glycation end product) breakdown to prevent complications from hypertension/blood pressure (paragraph 0036).

Re. claim 13, Greiner further teaches the method wherein the stimulation session is defined by a time period in a range of one minute to three hours (paragraph 0183 – session length [T3 in this case] may be 15-60 minutes).

Re. claim 14 and 15, Greiner further teaches the method wherein the stimulation session is applied at least once per week and no more than five times per week (paragraph 0207 – EA modulation can begin and continue for set a period of k weeks, as shown in figure 31, block 610).

Re. claim 16, Greiner further teaches the method wherein, in the stimulation session, the laser energy is applied to each of the plurality of laser energy applicator elements concurrently (figure 1B, electrical field gradient lines show simultaneous activation of anode and cathode electrodes along the acupoints axis line 92, as disclosed in paragraph 0239).

Re. claim 17, Greiner further teaches the method wherein, in the stimulation session, the laser energy is not applied to each of the plurality of laser energy applicator elements concurrently (paragraph 0035 – stimulation pulses given by the electrode arrays can be controlled based on the application of pulses at a specific tissue location, rather than in concurrent acupoints simultaneously).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Min (US 2014/0039238 A1) teaches an implantable cardiac device used for controlling neurostimulation at acupoints to treat parameters indicative of hypertension. 
Gelfand (US 2006/0041283 A1) teaches an implantable device and method for treating hypertension by way of stimulating the acupoints using electrodes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792